DETAILED ACTION

Response to Amendment

	Amendments and response received 03/01/2021 have been entered. Claims 2-4 are currently pending in this application. Claims 2-4 have been amended and claim 1 canceled by this amendment. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection.  The newly supplied title is more indicative of the invention to which the claims are directed. 

Allowable Subject Matter

Claims 2-4 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches an image forming apparatus comprising a control unit configured to print a main scale image along a primary scanning direction on one face among a front face and a back face of a print sheet for a test chart using the print engine, (b) prints a vernier scale image along the primary scanning direction on the other face among the front face and the back face of the print sheet for the test chart using the print engine, (c) determines a deviation between a reference center position of the print engine and a reference center position of the line sensor on the basis of a scale mark of the main scale image that agrees with a scale mark of the vernier scale image, and (d) moves a center position of the image to be printed so as to reduce the determined deviation; wherein the print engine prints the main scale image and the vernier scale image on the front and back faces respectively in a manual duplex printing manner; and the control unit causes the operation panel to display a screen to prompt a user to input a numerical value of the scale mark of the main scale image that agrees with the scale mark of the vernier scale image, and determines the scale mark of the main scale image that agrees with the scale mark of the vernier scale image on the basis of the numerical value inputted to the screen.
In addition, the prior art fails to disclose a control unit configured to print a main scale image along a primary scanning direction on one face among a front face and a back face of a print sheet for a test chart using the print engine, (b) prints a vernier scale image along the primary scanning direction on the other face among the front face and the back face of the print sheet for the test chart using the print engine, (c) determines a deviation between a reference center position of the print engine and a reference center position of the line sensor on the basis of a scale mark of the main scale image that agrees with a scale mark of the vernier scale image, and (d) moves a center position of the image to be printed so as to reduce the determined deviation; wherein intervals and the numbers of scale marks of the main scale image and the vernier scale image are set on the basis of a maximum tolerance between the reference center position of the print engine and the reference center position of the line sensor; and a difference between the interval of the scale marks of the main scale image and the interval of the scale marks of the vernier scale image is one pixel.
The closest prior art, Alun Hill et al (US 9042794 B1), teaches aligning a bias transfer roll by detecting a position of a paper and calculating an offset between the position of the paper and the position of the bias transfer roll and correcting the bias roll by moving laterally by an amount of the offset. Hill et al fails to explicitly disclose the printing of the test chart and Vernier scale on opposite sides of the medium and correcting alignment as set forth by the invention above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 13, 2021